Citation Nr: 0529079	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  01-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post anterior cruciate ligament (ACL) repair of 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for postoperative left ACL repair with a 10 percent 
evaluation.  The veteran disagreed with the evaluation and 
requests a higher rating.

In an August 2005 rating decision, the RO granted the veteran 
service connection for mild degenerative changes of the left 
knee with an evaluation of 10 percent, effective July 20, 
2005, and granted service connection for a saphenous nerve 
injury with a noncompensable evaluation, effective July 20, 
2005.  Prior to the file being returned to the Board in 
August 2005, the veteran had not appealed this rating 
decision; therefore, these issues are not currently before 
the Board.  This decision will only address the veteran's 10 
percent evaluation for instability of the left knee.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in October 2002.  A 
transcript of the hearing is of record.  In July 2003, the 
Board remanded the veteran's case to the RO for further 
development.  In March 2005, the Board again remanded the 
veteran's case to the RO for a VA examination and further 
development.  That development was completed and the case was 
returned to the Board in September 2005.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's status post ACL repair of the left knee 
manifests with mild instability, and no subluxation.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post ACL repair of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in January 2001, after the enactment of the VCAA.  

An RO letter dated in March 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 2005 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the October 2001 statement of the case and 
November 2004 and August 2005 supplemental statements of the 
case provided guidance regarding the evidence necessary to 
substantiate his claim.  The July 2003 and March 2005 Board 
remands also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran's service medical records show that in September 
1994, the veteran injured his left knee while playing 
softball.  The diagnosis was partial tear of the MCL.  He 
continued to receive treatment for his knee and in August 
1999, he underwent a left knee ACL reconstruction with 
semitendinosis graft and a partial medial meniscectomy.  The 
postoperative diagnoses were ACL tear of the left knee, 
medial meniscus tear of the left knee, and chondrosis, grade 
II, lateral femoral condyle.

In January 2001, the veteran submitted a claim for service 
connection for a knee condition.

In May 2001, the veteran underwent a VA examination, wherein 
he reported pain in his knee on the average of five on a 0-10 
scale.  He had weakness that was a nine on a 0-10 scale.  He 
had stiffness every morning and after sitting for extended 
periods of time.  He stated that his left knee locked and 
gave way two times a month.  In addition, his knee would 
flare up at times, but he continued to work because he could 
not take time off.  His pain was precipitated by kneeling or 
bending and was alleviated by rest.  He could not participate 
in any sporting activities, and after trying to bowl, his 
knee would swell and hurt.  The knee did not affect his 
occupational activities.  He wore a neoprene sleeve support 
at times.  He reported that his knee dislocated two times 
since 1999.  Physical examination revealed positive grinding 
and positive McMurray's, and positive pain to the medial and 
lateral aspects of the patella with varus and valgus stress.  
The veteran had mild osteophytes medially to the left knee, 
and had mild movement of the left patella, 1 mm.  He had 
negative anterior and posterior drawer.  The range of motion 
of the left knee in extension was not limited and the range 
of motion in flexion was to 140 degrees.  Deep tendon 
reflexes were present in the upper and lower extremities.  
Neurologically, the veteran was alert and oriented.  A VA X-
ray of the left knee was conducted and revealed postoperative 
changes without complications.  The diagnosis was moderate 
left knee ACL strain not interfering with activities of daily 
living but causing pain and mild instability.

In a July 2001 rating decision, the RO granted the veteran 
service connection for post operative left ACL repair with a 
10 percent evaluation.

In the veteran's September 2001 notice of disagreement to the 
July 2001 rating decision, he argued that his left knee had 
moderate to severe lateral instability and the range of 
motion of his left knee listed in the rating decision was 
incorrect.  In addition, he stated that the May 2001 VA 
examination was not performed by a physician.

In October 2002, the veteran testified before the undersigned 
Veterans Law Judge at a travel board hearing at the RO.  He 
stated that he wore a brace on his knee when he participated 
in any sports.  When he would do heavy-duty work, he used a 
hinged brace that was prescribed for him.  He was not using 
any prescription medicine for the pain, only over-the-counter 
medication.

In July 2005, the veteran underwent a VA examination.  The 
claims folder was reviewed by the physician performing the 
examination.  The veteran reported that he generally was more 
symptomatic in cold weather.  Going up and down stairs also 
bothered him and he was unable to run.  He reported that 
climbing in and out of the cab of his truck, which he used 
for work, was bothersome.  He had flare-ups secondary to 
overuse.  He estimated having two to three flare-ups a day 
lasting for only short periods of time.  He did not use a 
cane or brace and wore a knee sleeve when participating in 
recreational sports activities, such as bowling.  Physical 
examination revealed the veteran to walk with an unremarkable 
gait pattern.  Range of motion of the knee was from zero 
degrees to 120 degrees.  There was increased pain at maximum 
flexion.  There was trace patellofemoral grinding.  The 
Lachman's test was no more than trace or slightly positive.  
The anterior drawer sign was negative and the pivot shift 
sign appeared to be negative, although he was demonstrating 
guarding during the evaluation.  Collateral ligaments were 
stable to stress.  The examiner addressed the DeLuca factors 
and noted that the veteran reported increased pain on motion.  
There was no additional limitation of motion after repetitive 
motion.  There was no weakness or atrophy.  The examiner 
noted that it was conceivable that the veteran would have 
some limitation of function while a flare-up was present.  He 
could not express the additional limitation of motion in 
degrees.  X-rays revealed a mild degenerative change at the 
patellofemoral joint.  There was also mention of a suggestion 
of a loose body in the intracondylar notch area.  The 
diagnoses were status post anterior cruciate ligament 
reconstruction and patellofemoral degenerative changes.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004) for mild 
instability.  As stated previously, the veteran's 10 percent 
rating for arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), and noncompensable rating for saphenous nerve 
injury under 38 C.F.R. § 4.71a, Diagnostic Code 8527 (2004) 
will not be addressed in this decision because the veteran 
did not appeal the August 2005 rating decision that granted 
service connection for these disabilities.  Therefore, the 
rating criteria only for Diagnostic Code 5257 are set forth 
below.

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

After careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent for the 
veteran's status post ACL repair of the left knee is not 
warranted.  As such, the Board notes that the May 2001 VA 
examiner found only mild instability of the left knee.  In 
addition, the July 2005 VA examiner found that the veteran's 
ligaments of the left knee were stable, and the Lachman's 
test, which detects injuries to the ACL, was slightly 
positive.  The Board finds that these findings show no more 
than slight instability of the left knee and the 10 percent 
evaluation given by the RO is proper.  An evaluation in 
excess of 10 percent is not warranted because the veteran is 
not found to have moderate instability or recurrent 
subluxation of the knee.  As such, the July 2005 VA examiner 
found that the veteran's ligaments were stable.  In addition, 
the veteran was not found to have recurrent subluxation.  
Therefore, an evaluation in excess of 10 percent for the 
veteran's status post ACL repair of the left knee is not in 
order.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's status post ACL repair of the left knee is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


